DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s) “wherein a screw sequentially penetrates …the organic glass cylinder” recited in claim 5 must be shown or the feature(s) canceled from the claim(s). If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered (Note that the drawings, as originally presented, would be accepted as-is if claim 5 were to amended as suggested in the 112 rejections below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Specification
The disclosure is objected to because lines 27-29 on page 9 appear to contain editorial errors.  Going forwards with examination, lines 27-29 on page 9, are interpreted to be:
--4. starting the grouting pump 15 at a certain velocity: firstly filling deaerated distilled water into the sample in the transparent organic glass cylinder 2 at a certain velocity, [[and]] measuring a pH value and a conductivity of water flowing out of the transparent organic glass cylinder 2 and into the slurry collection tank 19, and measuring a permeability coefficient of the soil sample to be reference values;--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Said subject matter is:  “wherein a screw sequentially penetrates the top cover, the organic glass cylinder and the base from top to bottom to be fixed.”
Neither the specification nor any drawing describes/shows said subject matter, in particular, “wherein a screw (14) sequentially penetrates…the organic glass cylinder (2)…”
Going forwards with examination, as understood from the specification and as shown in fig. 1, the claim is interpreted to be (Note that the numbers in parentheses are for ease of understanding the claim, but not any parts of the claim per se):
so as to fix the organic glass cylinder (2) in between.--
 
Allowable Subject Matter
Claims 1-10 all would be allowed if the above 112(a) rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “…the slurry collection tank (19) and the slurry storage device (16) are respectively located on a first electronic scale (26) and a second electronic scale (27)…”
(Claims 2-10 are dependent on claim 1.) 

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
CN 106814016 A to Chen et al. discloses a laboratory test device for permeation grouting of impermeable material in a soil.  As shown in fig. 1 (reproduced below), the test device basically comprises a slurry storage device (5) containing an impermeable grouting material solution, a grouting pump (51) connected to the slurry storage device (5), a pressure chamber (317) containing a soil sample, an upper pressure sensor (54), a lower pressure sensor (32).  The test device further comprises a top pressurizing device (1-5) adjustable to simulate different stratum depths or different pressurized soil formations.  The test device, therefore, can test properties of the grouting material solution under influence of different soil properties.  In operations, a soil sample is placed inside the pressure chamber (317).  The top pressurizing device (1-5) is then adjusted to attain a desired pressure value.  The grouting pump (51) injects the grouting material until an injection pressure and a grouting time are reached.  Pressure in each sensor (54, 
Because of having a different approach, Chen et al. fails to anticipate any slurry collection tank for collecting grouting material dripping out from the pressure chamber (317) during grouting of the sample soil...  Accordingly, Chen et al. fails to disclose the allowable subject matter.

    PNG
    media_image1.png
    658
    520
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 5:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 20, 2021